DETAILED ACTION
Allowable Subject Matter
Claims 11-17 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to: a modular grenade launcher for mounting beneath rifles, the modular grenade launcher comprising: at least one barrel adapted to be loaded and unloaded on both sides thereof without moving said at least one barrel forward, the at least one barrel having a barrel mouth thrust at an end thereof; a handle that opens axially at opposite sides after contacting the barrel mouth thrust, 2the handle having a handle channel positioned thereon; particularly, a barrel joint cooperative with the handle channel so as to allow linear movement of the handle; and, particularly, a double barrel lock cooperative with the handle such that a closing of the handle fixes a position of the at least one barrel during a firing of the modular grenade launcher.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
10-Mar-22